DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 9-11 in the reply filed on 11/9/2021 is acknowledged.
Claims 1-8 have been cancelled by Applicant and withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Elect was made without traverse in the reply filed on 11/9/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McMasters et al. (WO 2009/126534A1), hereinafter “McMasters”, in the alternative in view of Krappweist (US 5,769,947), as disclosed in the IDS dated 6/18/2020. 
In regards to Claim 9, McMasters teaches a fuel nozzle 5 (i.e., main body) as shown in Fig.1 and Fig. 2, which further shows a fuel nozzle tip 10 and distributor 60 (i.e., at least one first outlet nozzle) in Fig.1 of McMasters. The fuel nozzle component of McMasters comprises at least two separate chambers 60 (Fig.2) (i.e., at least one first fluid channel system and at least one second fluid channel system) for containing the fuel and air before mixing and exiting the nozzle tip and distributor (Fig.2). McMasters discloses at least two fuel conduits 12,14 (i.e., a first or a second connector) and a third supply line 20 connected to the fuel nozzle assembly to provide fluid into the at least two chambers (Fig. 2, Paragraphs [0021]-[0025]). The nozzle assembly of McMasters has fuel path spaces 62 (Fig. 2), which represents additional empty spaces or fluid channel systems as disclosed in instant claim 1. The fuel nozzle tip 10 and distributor 60 of McMasters are connected to all parts of the unitary nozzle component, including the at least two separate chambers 60, fuel conduits 12,14, fuel path spaces 62, and all other components since the unitary nozzle component has a monolithic construction (Paragraph [0022]). 
McMasters discloses a method for fabricating the above mentioned, unitary nozzle component (i.e., main body) comprising the steps of determining three-dimensional information of the unitary 
McMasters discloses a method of forming a unitary single nozzle component that has a plurality of orifices 168 (Fig. 5, Paragraph [0029]) and mentions that is common to have dual nozzle fuel injectors in the industry (Paragraph [0002]), which Examiner interprets as McMasters teaching “at least one first outlet nozzle and at least one second outlet nozzle”. McMasters teaches that having dual nozzle fuel injectors allow for further control of the fuel, providing greater efficiency (Paragraph [0002]). 
In the alternative, in the case that the plurality of orifices and dual nozzle fuel injectors taught by McMasters is not considered to be “at least one first outlet nozzle and at least one second outlet nozzle”, note that the teachings of Krappweist disclosed below teaches a second outlet nozzle. 
Krappweist discloses an apparatus for applying glue or adhesive onto a substrate comprising a nozzle plate, exit openings (i.e., at least one first outlet nozzle and at least one second outlet nozzle), which are arranged in at least two rows in a transport direction (Abstract). Flow rate of fluids in nozzles is often constricted at the nozzle exits (Column 1, Lines 50-62), however a plurality of exit openings taught by Krappweist allows for reduced constriction of the fluid exiting the nozzle (Column 2, Lines 42-54). Furthermore, a plurality of exit openings (i.e., first and second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the unitary nozzle component of McMasters to further include a second outlet nozzle in order to reduce fluid flow constriction and improve uniform fluid distribution, as taught by Krappweist above (Column 1, Lines 50-62; Column 2, Lines 42-54). 
In regards to Claim 10, McMasters modified by Krappweist teaches that the metallic powder used to fabricate unitary fuel nozzle components can include cobalt chromium, HS18888, and INCO 626 (McMasters; Paragraph [0032]). 
In regards to Claim 11, McMasters modified by Krappweist teaches that the metallic powder having a particle size between about 10 microns and 74 microns (McMasters; Paragraph [0032]). 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734